Citation Nr: 1818010	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  14-09 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a left knee/leg disability.

2.  Entitlement to service connection for a right knee/leg disability.

3.  Entitlement to service connection for a back disability.

4.  Entitlement to service connection for a dental disability.

5.  Entitlement to service connection for a psychiatric disability.

6.  Entitlement to a total disability rating for individual unemployment (TDIU).


REPRESENTATION

Veteran represented by:	Marc D. Pepin, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Rasool, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1975 to May 1982.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania (Agency of Original Jurisdiction (AOJ)).

In October 2015, the Board remanded the case to schedule a hearing.  In October 2017, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

The case has now been returned to the Board for appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.





REMAND

The Board finds that further development is needed for proper adjudication of the Veteran's claims.

Back and Bilateral Knee Disabilities

The Veteran testified that his back and knee disabilities manifested as the result of an in-service injury he suffered while jumping into a foxhole at Fort Stewart, Georgia.

Post-service treatment records demonstrate that the Veteran has been diagnosed with lumbar degenerative disc disease and knee osteoarthritis.

To date, the Veteran has not been afforded a VA examination in relation to his back disability claim.  Upon remand, an examination and opinion should be obtained to determine the nature and etiology of the Veteran's current back disability.

Further, the nature and etiology of the Veteran's bilateral knee disability is unclear.

In December 2011, a VA examiner found that the Veteran's left knee disability was less likely than not related to service.  However, the Board finds that this examination is inadequate as the VA examiner did not provide sufficient rationale as to why the Veteran's claimed in-service injury did not cause the claimed knee disability.

A March 2013 VA examination report discussed the nature and etiology of the Veteran's claimed right knee disability; it noted, in part that the Veteran had a single visit for right knee strain and no subsequent record of any additional complaints related to the right knee.  It also noted the Veteran's statements that he did not have a right knee condition.  However, the Veteran's treatment records and hearing testimony reflect complaints of persistent pain in both knees; and diagnostic imaging shows the presence of mild degenerative arthritic changes in both knees.  Given these inconsistencies in the record, an additional VA examination is warranted.

Therefore, upon remand, an examination and opinion should be obtained to determine the nature and etiology of the Veteran's current bilateral knee disability.

Missing Service Records Pertaining to Psychiatric Disability

The Veteran contends that he currently has an acquired psychiatric disability that initially arose during service.

Post-service treatment records in the claims file reflect current treatment for diagnosed conditions of depression and schizoaffective disorder.

The Veteran testified, in part, that he was hospitalized during service for psychiatric reasons at Ramstein Air Base.  He also testified that he experiences depression due to physical pain.  

In January 2018, the Veteran underwent a private psychological examination with Dr. Q. Austin-Small.  After reviewing the Veteran's available service and medical records, interviewing the Veteran, and conducting an examination, Dr. Austin-Small diagnosed the Veteran with schizoaffective disorder, depressive type.  Dr. Austin-Small opined that the Veteran's schizoaffective disorder at least as likely as not began during service.  Dr. Austin-Small acknowledged the lack of service records showing medical treatment for psychiatric symptoms, but explained that personnel records showed evidence of behavioral disturbance and severe performance degradation in late 1981 or early 1982.

The available service treatment records do not contain record of in-service hospitalization for psychiatric reasons.  Additionally, the Board is unable to locate the personnel records that Dr. Austin-Small cites in support of his January 2018 opinion.  Thus, it is unclear as to whether the Veteran's complete service personnel records have been obtained, to include any records pertaining to performance evaluations referenced in Dr. Austin-Small's January 2018 examination report.  

On remand, additional attempts should be taken to secure the Veteran's complete service treatment and personnel records.

Disability Records

The record reflects that the Veteran receives disability benefits from the Social Security Administration (SSA).  See October 2017 Hearing Transcript.  As these records may be pertinent to the Veteran's claims, upon remand, the AOJ should obtain these records.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009).

TDIU

The claim for TDIU is inextricably intertwined with the Veteran's claims for entitlement to service connection.  Issues are considered to be inextricably intertwined when a determination on one issue could have a significant impact on the outcome of another.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Therefore, a remand for further consideration of TDIU is also warranted.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should contact the National Personnel Records Center (NPRC), the Records Management Center (RMC), or any other appropriate repository of records and request the Veteran's complete service personnel and treatment records, to include:

* any records pertaining to a psychiatric hospitalization in or around 1981-82 at Ramstein Air Base; and
* any records pertaining to the Veteran's performance evaluations referenced in Dr. Austin-Small's January 2018 examination report.

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice should be provided to the Veteran and his representative.

2.  Request from SSA copies of documents, including medical records and any decisions, issued in connection with the Veteran's claim for benefits.  All attempts to obtain records should be documented in the claims folder.

3.  After any additional records are obtained and associated with the claims file, schedule the Veteran for VA examination(s) with appropriate examiner(s) to determine the nature and etiology of his claimed back and bilateral knee disabilities.  In so doing, the examiner should take into consideration the Veteran's reports of an in-service injury he sustained while jumping into a foxhole at Fort Stewart, Georgia.  The examiner is to be provided access to the Veteran's claims folder.

Upon review of the file and examination of the Veteran, the examiner should note any diagnoses of the Veteran's back.  If the Veteran is found to have a back disability, the examiner should provide an opinion as to whether the diagnosed disability/disabilities is/are at least as likely as not (at least a 50 percent probability) etiologically related to the Veteran's military service.

The examiner should note any diagnoses of the Veteran's left knee.  If the Veteran is found to have a left knee disability, the examiner should provide an opinion as to whether the diagnosed disability/disabilities is/are at least as likely as not (at least a 50 percent probability) etiologically related to the Veteran's military service.

The examiner should note any diagnoses of the Veteran's right knee.  If the Veteran is found to have a right knee disability, the examiner should provide an opinion as to whether the diagnosed disability/disabilities is/are at least as likely as not (at least a 50 percent probability) etiologically related to the Veteran's military service.

The examiner(s) must include in the examination report(s) rationale for any opinion expressed.

4)  After completing the actions detailed above, readjudicate the claims.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


